Wright, J.
The issue presented is whether a general contractor merely by virtue of its supervisory capacity over the worksite owes a duty of care to the employees of a subcontractor engaged in inherently dangerous work.
In Hirschbach v. Cincinnati Gas & Elec. Co. (1983), 6 Ohio St. 3d 206, the syllabus holds:
“One who engages the services of an independent contractor, and who actually participates in the job operation performed by such contractor and thereby fails to eliminate a hazard which he, in the exercise of ordinary care, could have eliminated, can be held responsible for the injury or death of an employee of the independent contractor.” (Emphasis added.)
This court in Hirschbach reversed a summary judgment for the defendant who contracted with the injured man’s employer to repair the defendant’s electrical tower. The contractor’s employee fell when the tower broke under tension from the contractor’s winch line. The Hirschbach majority premised the defendant’s liability on his denial of the contractor’s request to position the winch line outside the defendant’s property.
Three members of the court dissented in Hirschbach, citing decisions that bar recovery when the injury results from risks inherent in the contractor’s assigned task. Wellman v. East Ohio Gas Co. (1953), 160 Ohio St. 103 [51 O.O. 27]; Schwarz v. General Electric Realty Corp. (1955), 163 Ohio St. 354 [56 O.O. 319]; Evans v. Whirlpool Corp. (1967), 10 Ohio St. 2d 240 [39 O.O.2d 372]; and Briere v. Lathrop Co. (1970), 22 Ohio St. 2d 166 [51 O.O.2d 232]. The majority distinguished Wellman because in Hirschbach the defendant had “actually participated in the job operation performed by the crew of the independent contractor.” Id. at 208.
In the present case, Turner relies on the same “inherent risk” decisions, noting that Hirschbach does not overrule these decisions. Hirschbach authorizes liability if the defendant “actually participate^] in the job operation” and negligently fails to eliminate a risk inherent in the contractor’s job. The undisputed facts establish that Turner did not actively participate in any action or decision that led to the fatal injuries. Turner may have known about some of Millgard’s activities, but that knowledge does not constitute “actual participation” in those activities within the Hirschbach rule. Unlike the landowner in Hirschbach, Turner neither gave nor denied permission for the critical acts that led to the decedent’s injuries.
As already noted, Millgard alone made the decisions to attempt to drive the lowest casing in hole A-3 deeper into the ground and to send the men down into the hole after the twister bar became jammed. Turner personnel were not consulted about either decision. Caisson installation is known to be dangerous work and Millgard was aware that highly explosive methane gas was present beneath the worksite.
Appellants assert that certain provisions of the contract between *113Turner and Millgard as well as certain portions of Turner’s safety manual reveal Turner’s retention of control over safety procedures at the project site. Turner had an obvious interest in safety and it insisted that its own employees as well as the employees of subcontractors carry on their work activities in as safe a manner as possible. Nevertheless, this concern for safety, which was evidenced in a variety of ways, does not constitute the kind of active participation in Millgard’s work that is legally required to create a duty of care extending from Turner to Millgard’s employees.
The Turner “Safety Program” is a one-page list of general safety requirements directed toward all subcontractors. Turner advised everyone concerned that hard hats must be worn, appropriate eyewear and footwear must be available for use, and the like. This safety program was nothing more than a handy, brief reference sheet to remind subcontractors about the fundamental “do’s and don’ts” at the construction site.
The contract language pertaining to job safety is nothing more than standard “boilerplate” terminology common to virtually all construction contracts. Turner retained the ability to monitor and coordinate the activities of all subcontractors in order to ensure compliance with the architect’s specifications. The various contractual rights reserved by Turner did not empower Turner to control the means or manner of Millgard’s performance. Millgard, the acknowledged expert in caisson installation, assumed the responsibility to construct and install caissons in a sound, efficient, and safe manner.
The details of Millgard’s performance were directed and carried out solely by Millgard’s employees. Turner did not direct or interfere with Millgard’s work.
A general contractor who has not actively participated in the subcontractor’s work, does not, merely by virtue of its supervisory capacity, owe a duty of care to employees of the subcontractor who are injured while engaged in inherently dangerous work. The trial court correctly granted, and the court of appeals properly affirmed, summary judgment in favor of Turner.
Accordingly, the judgment of the court of appeals as to Turner is affirmed.

Judgment affirmed.

Sweeney, Locher, Holmes and Douglas, JJ., concur.
Celebrezze, C.J., and C. Brown, J., dissent.